February 28, 1911. The opinion of the Court was delivered by
This is an action for damages alleged to have been sustained by the plaintiff, Annie Tolleson, on account of the negligent and wanton conduct of the defendants in selling her a ticket to Pendleton, S.C. via Seneca, when she had asked for a ticket to Pendleton, S.C. via Belton; in refusing to honor the ticket so sold, when she had undertaken to go to Pendleton via Belton; and, in demanding fare under threat of expulsion, thereby inconveniencing, humiliating and annoying her. *Page 13 
These facts are detailed in the complaint, which will be reported.
The jury rendered a verdict, in favor of the plaintiff for $350.00, and the defendants appealed from exceptions, which will also be set out, in the report of the case.
There was testimony to the effect that the conductor on the C.  G. train, (a branch of the Southern Railway), which runs from Greenville to Columbia, via Belton, made no objection to the ticket, and, after punching it, handed it back to her.
The plaintiff, Annie Tolleson, testified as follows:
"When you got on the train, what happened to you? I handed my ticket to the conductor, and he said I couldn't ride on that ticket, and said if I didn't pay the money, he would put me off, and that is all that he said to me. What did you say to him? I told him nothing — I bought my ticket, and he said, `It don't make any difference, if you don't pay the money I will put you off.' How did he say that to you? He said it pretty ill. What effect did that have on you? I was scared so bad, I didn't know what to do. I was afraid he would put me off, and I didn't know nobody there on the train. Did you have any money? I started from home with two dollars, and it took it all to carry me there. I couldn't count it. Did you have any money when the conductor told you, if you didn't pay your fare he would put you off? Yes, sir. How much? Just enough to pay my fare; I paid that, and I give you the ticket. In what shape did you have that money, the change from the two dollars? It was in small change. Did you know how much it was? No, sir. Tell us how it was, whether or not it was in a purse, or how it was? It was in a little small place. Where was it? Tied up in a pocket handkerchief. Who untied it? I tried to, and I was not fast enough and the conductor said he would take it out, and he untied it. What did he give you back? The ticket." *Page 14 
W.L. Sanders, the conductor on the Blue Ridge train, testified on cross-examination as follows:
"You say, if you had not exacted that additional fare, that the Blue Ridge would have lost eleven miles? Yes, sir; the distance of eleven miles. As a matter of fact, you know the Southern operates the Blue Ridge? Yes, sir; but it runs under a different name altogether; different reports. Don't the Southern Railroad pay its debts? I suppose it does. Don't you know if you had made a memorandum of this particular ticket here, the whole ticket, showing that you carried the passenger from Belton up to Pendleton, that you could have gotten out of the Southern Railroad, from Peter over to Paul — could have had Peter to pay Paul? I had a shorter way collecting it than that; collect her fare, and all that she had to do was to send the ticket to the superintendent."
This testimony tends to show, that both defendants were liable, for the acts of the conductor on the Blue Ridge train, and that his conduct was consciously oppressive, thereby giving rise to a claim for punitive damages. Chiles v. Ry.,69 S.C. 327, 48 S.E. 252; Myers v. Ry., 64 S.C. 514,42 S.E. 598.
These views dispose of all the exceptions, except the second, which will next be considered.
Our construction of the request, set out in the second exception, is, that his Honor, the presiding Judge, merely meant to charge the jury, that, not only is the conscious invasion of the rights of another, in a wanton, wilful, and reckless manner, an act of wrong, but that the same result follows, when the wrongdoer does not actually realize that he is invading the rights of another, provided, the act is committed in such a manner, that a person of ordinary reason and prudence would say, that it was a reckless disregard of another's rights. *Page 15 
As thus construed the charge was free from error, and this exception is also overruled.
Judgment affirmed.
MR. CHIEF JUSTICE JONES did not sit in this case.